Exhibit 10.18

 

WEALTHBRIDGE ACQUISITION LIMITED

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made as of May 7, 2020 by and among
Wealthbridge Acquisition Limited, a British Virgin Islands company (the
“Purchaser”) and each of the individuals and entities set forth on the signature
page hereto (each a “Voting Party” and collectively, the “Voting Parties”). For
purposes of this Agreement, capitalized terms used and not defined herein shall
have the respective meanings ascribed to them in the Share Exchange Agreement
(as defined below).

 

RECITALS

 

WHEREAS, the Purchaser, Scienjoy Inc., and the shareholders of Scienjoy Inc.
(each, a “Shareholder” and collectively, the “Shareholders”) entered into a
Share Exchange Agreement, dated October 28, 2019 (the “Share Exchange
Agreement”); and

 

WHEREAS, each of the Voting Parties, currently owns, or on closing of the
transactions contemplated by the Share Exchange Agreement, will own, shares of
the Purchaser’s capital stock, and wishes to provide for orderly (a) elections
of the Purchaser’s board of directors and (b) reclassification and conversion of
the Purchaser’s capital stock, each as described herein.

 

NOW THEREFORE, in consideration of the foregoing and of the promises and
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

AGREEMENT

 

1. Agreement to Vote. During the term of this Agreement, each Voting Party
agrees to vote all securities of the Purchaser (hereinafter referred to as the
“Voting Shares”) that such Voting Party owns from time to time and may vote in
(a) the election of the Purchaser’s directors or (b) the reclassification and
conversion of the Purchaser’s capital stock, as the case may be, in accordance
with the provisions of this Agreement, whether at a regular or special meeting
of shareholders or any class or series of shareholders or by written consent.

 

2. Reclassification and Conversion of Capital Stock.

 

2.1 Voting. During the term of this Agreement, if the Purchaser qualifies as a
“foreign private issuer” as defined in Rule 36-4 promulgated under the Exchange
Act (“Foreign Private Issuer”) at any time following the Closing and as promptly
as practicable following the determination of gaining the Foreign Private Issuer
status by the Purchaser, each Voting Party agrees to vote all Voting Shares in
such manner as may be necessary to (a) reclassify the Purchaser’s ordinary
shares into Purchaser A Common Stock, (b) authorize the issuance of Purchaser B
Common Stock, and (c) convert certain amount of Purchaser A Common Stock to
Purchaser B Common Stock in accordance with Section 9.8 of the Share Exchange
Agreement.

 



 

 

 

2.2 Obligations. The obligations of the Voting Parties pursuant to this Section
2 shall include any shareholder vote to amend the Purchaser’s memorandum and
articles of association, as amended and restated, as required to effect the
intent of this Agreement. Each of the Voting Parties and the Purchaser agree not
to take any actions that would contravene or materially and adversely affect the
provisions of this Agreement and the intention of the parties with respect to
the reclassification and conversion of the Purchaser’s capital stock as herein
stated.

 

3. Election of Boards of Directors.

 

3.1 Voting. During the term of this Agreement each Voting Party agrees to vote
all Voting Shares in such manner as may be necessary to elect (and maintain in
office) as members of the Purchaser’s Board of Directors the following persons:

 

(a) Two (2) persons designated by the Shareholders (each a “Shareholders
Designee,” and collectively, the “Shareholders Designees”) before the third
anniversary of the Closing Date, and three (3) Shareholders Designees after the
third anniversary of the Closing Date;

 

(b) Three (3) persons (each a “Shareholders Independent Designee,” and
collectively the “Shareholders Independent Designees”) designated by the
Shareholders. Each of the Shareholders Independent Designee shall qualify as an
independent director under the Exchange Act and the rules of any applicable
stock exchange; and

 

(c) One (1) person (the “Oriental Designee”) designated by Oriental Holdings
Limited until the third anniversary of the Closing Date;

 

(d) One (1) person (the “Oriental Independent Designee”) designated by Oriental
Holdings Limited. The Oriental Independent Designees shall qualify as an
independent director under the Exchange Act and the rules of any applicable
stock exchange until the sixth anniversary of the Closing Date.

 

3.2 Initial Designees. The initial Shareholders Designees are Xiaowu He and Bo
Wan. The initial Shareholders Independent Designees are Huifeng Chang, Jian Sun,
and Yibing Liu. The initial Oriental Designee is Yongsheng Liu. The initial
Oriental Independent Designee is Jining Li.

 

3.3 Size of the Board. The parties hereto agree that they shall vote their
Voting Shares to maintain the size of the Purchaser’s Board of Directors at
seven (7) persons for a six (6)-year period following the Closing Date.

 

3.4 Obligations; Removal of Directors; Vacancies. The obligations of the Voting
Parties pursuant to this Section 3 shall include any shareholder vote to amend
the Purchaser’s memorandum and articles of association, as amended and restated,
as required to effect the intent of this Agreement. Each of the Voting Parties
and the Purchaser agree not to take any actions that would contravene or
materially and adversely affect the provisions of this Agreement and the
intention of the parties with respect to the composition of the Purchaser’s
Board of Directors as herein stated. The parties acknowledge that the fiduciary
duties of each member of the Purchaser’s Board of Directors are to the
Purchaser’s shareholders as a whole. In the event any director elected pursuant
to the terms hereof ceases to serve as a member of the Purchaser’s Board of
Directors, the Voting Parties agree to take all such action as is reasonable and
necessary, including the voting of shares of capital stock of the Purchaser by
the Voting Parties as to which they have beneficial ownership, to cause the
election or appointment of such other person designated by Oriental Holdings
Limited or the Shareholders, as the case may be, to the Board of Directors as
may be designated on the terms provided herein.

 



-2-

 

 

4. Successors in Interest of the Voting Parties and the Purchaser. The
provisions of this Agreement shall be binding upon the successors in interest of
any Voting Party with respect to any of such Voting Party’s Voting Shares or any
voting rights therein, unless such shares are sold into the public markets. Each
Voting Party shall not, and the Purchaser shall not, permit the transfer of any
Voting Party’s Voting Shares (except for sales of Voting Shares into the public
markets), unless and until the person to whom such securities are to be
transferred shall have executed a written agreement pursuant to which such
person becomes a party to this Agreement and agrees to be bound by all the
provisions hereof as if such person was a Voting Party hereunder.

 

5. Covenants. Each Voting Party agrees to take all actions required to ensure
that the rights given to each Voting Party hereunder are effective and that each
Voting Party enjoys the benefits thereof. Such actions include, without
limitation, the use of best efforts to cause the nomination of the designees, as
provided herein, for election as directors of the Purchaser. No Voting Party
will, by any voluntary action, avoid or seek to avoid the observance or
performance of any of the terms to be performed hereunder by any such Voting
Party, as applicable, but will at all times in good faith assist in the carrying
out of all of the provisions of this Agreement and in the taking of all such
actions as may be necessary or appropriate in order to protect the rights of
each Voting Party hereunder against impairment.

 

6. Grant of Proxy. The parties agree that this Agreement does not constitute the
granting of a proxy to any party or any other person; provided, however, that
should the provisions of this Agreement be construed to constitute the granting
of proxies, such proxies shall be deemed coupled with an interest and are
irrevocable for the term of this Agreement.

 

7. Restrictive Legend. Until the termination of this Agreement, each certificate
representing any of the Voting Shares shall be marked by the Purchaser with a
legend reading as follows:

 

“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT (A COPY OF WHICH
MAY BE OBTAINED FROM THE ISSUER) AND BY ACCEPTING ANY INTEREST IN SUCH SHARES
THE PERSON HOLDING SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL BECOME
BOUND BY ALL THE PROVISIONS OF SAID VOTING AGREEMENT.”

 

8. Specific Enforcement. It is agreed and understood that monetary damages would
not adequately compensate an injured party for the breach of this Agreement by
any party hereto, that this Agreement shall be specifically enforceable, and
that any breach of this Agreement shall be the proper subject of a temporary or
permanent injunction or restraining order. Further, each party hereto waives any
claim or defense that there is an adequate remedy at law for such breach or
threatened breach and agrees that a party’s rights would be materially and
adversely affected if the obligations of the other parties under this Agreement
were not carried out in accordance with the terms and conditions hereof.

 



-3-

 

 

9. Manner of Voting. The voting of shares pursuant to this Agreement may be
effected in person, by proxy, by written consent or in any other manner
permitted by applicable law.

 

10. Termination. This Agreement shall terminate upon the first to occur of the
following:

 

10.1 the date that is six (6) years from the Closing Date; or

 

10.2 immediately prior to a transaction pursuant to which a person or group
other than current shareholders of the Purchaser or the Voting Parties, or their
respective affiliates, will control greater than 50% of the Purchaser’s voting
power with respect to the election of directors of the Purchaser.

 

11. Amendments and Waivers. Except as otherwise provided herein, any provision
of this Agreement may be amended or the observance thereof may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only with the written consent of (a) the Purchaser, and (b) the holders of a
majority of Voting Shares then held by the Voting Parties, voting separately as
a class; provided, however, that the right of Oriental Holdings Limited to
nominate the Oriental Designee and Oriental Independent Designee shall not be
amended without the written consent of Oriental Holdings Limited; and provided
further, that the right of the Shareholders to nominate the Shareholders
Designees or the Shareholders Independent Designees shall not be amended without
the written consent of the Shareholders.

 

12. Stock Splits, Stock Dividends, etc. In the event of any stock split, stock
dividend, recapitalization, reorganization or the like, any securities issued
with respect to Voting Shares held by Voting Parties shall become Voting Shares
for purposes of this Agreement.

 

13. Severability. In the event that any provision of the Agreement shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

14. Governing Law. This Agreement and the legal relations between the parties
arising hereunder shall be governed by and interpreted in accordance with the
laws of the State of New York without reference to its conflicts of laws
provisions, except that all matters relating to the fiduciary duties of the
Purchaser’s Board of Directors shall be subject to the laws of the Republic of
the British Virgin Islands.

 

15. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

16. Successors and Assigns. Except as otherwise expressly provided in this
Agreement, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors and assigns of the parties hereto.

 

17. Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties, and supersedes any prior
agreement or understanding among the parties, with regard to the subjects hereof
and thereof, and no party shall be liable or bound to any other party in any
manner by any warranties, representations or covenants except as specifically
set forth herein or therein.

 

[Remainder of page intentionally left blank; signature page follows]

-4-

 

 

This Voting Agreement is hereby executed effective as of the date first set
forth above.

 

Purchaser

 

WEALTHBRIDGE ACQUISITION LIMITED,
a British Virgin Islands exempted company

 

By: /s/ Yongsheng Liu   Name:   Yongsheng Liu   Title:   Chief Executive Officer
        Voting Parties         Oriental Holdings Limited         By: /s/ Jining
Li   Name: Jining Li   Title: Director         Lavacano Holdings Limited        
By: /s/ Xiaowu He   Name: Xiaowu He   Title: Director         WBY Entertainment
Holdings Ltd.         By: /s/ Bo Wan   Name: Bo Wan   Title: Director          
    /s/ Yongsheng Liu   Yongsheng Liu  

 

 

Signature Page to Wealthbridge Voting Agreement

 

 

-5-



 

